

117 S561 IS: Federal Adjustment of Income Rates Act
U.S. Senate
2021-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 561IN THE SENATE OF THE UNITED STATESMarch 3, 2021Mr. Schatz (for himself, Mr. Blumenthal, Mr. Van Hollen, Mr. Cardin, Mr. Kaine, Mr. Warner, Mr. Brown, Ms. Hirono, Ms. Baldwin, Mr. Merkley, and Mr. Sanders) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo increase the rates of pay under the statutory pay systems and for prevailing rate employees by 3.2 percent, and for other purposes.1.Short titleThis Act may be cited as the Federal Adjustment of Income Rates Act or the FAIR Act.2.Adjustment to rates of pay(a)Statutory pay systemsFor calendar year 2022, the percentage adjustment under section 5303 of title 5, United States Code, in the rates of basic pay under the statutory pay systems (as defined in section 5302 of title 5, United States Code) shall be 2.2 percent.(b)Prevailing rate employeesNotwithstanding the wage survey requirements under section 5343(b) of title 5, United States Code, for fiscal year 2022, the rates of basic pay (as in effect on the last day of fiscal year 2021 under section 5343(a) of such title) for prevailing rate employees in each wage area and the rates of basic pay under sections 5348 and 5349 of such title shall be increased by 2.2 percent.3.Adjustment to locality payFor calendar year 2022, the percentage adjustment under section 5304 of title 5, United States Code, shall be an increase of 1.0 percent.